Title: British Counterproposal to the Second Draft Treaty: Selected Articles, [19 November 1782]
From: British Cabinet
To: American Commissioners


When Henry Strachey arrived in London on November 10, the British Cabinet was summoned to review the second draft treaty. Shelburne urged the members to come to a “provisional agreement” with America. The King reluctantly agreed to accept independence, rationalizing that “knavery seems to be so much the striking feature of [America’s] Inhabitants that it may not in the end be an evil that they become Aliens to this Kingdom.”
The Cabinet first met on November 11 and continued deliberations on November 14 and 15, drafting and unanimously approving this counterproposal, which the Americans could either “take or leave.” Townshend delivered the proposal to the King on the evening of November 19. That night George III approved it out of “necessity not conviction.”

The British counterproposal retained almost verbatim several sections of the second draft treaty; other sections were substantially revised. Many of the paragraphs were rearranged, and the whole was divided into numbered articles. That order and numbering system was retained in the final version of the Preliminary Articles, published below under November 30. We describe here the overall proposal and print below only those articles that the British substantially revised from the second draft treaty and that would be revised again for the final version of the Preliminary Articles, so that readers may examine the evolution of the commissioners’ language.
The first three paragraphs of the counterproposal were substantially unchanged, and in fact were carried over from the first draft treaty as agreed to by Jay, Franklin, and Oswald in early October. The third paragraph, naming the states, constituted Article 1, as it had in the first draft treaty.
Article 2, setting the boundaries of the United States, copied the “lakes and rivers line” option given to the British by the American commissioners along with the second draft treaty. Though the British hoped that Strachey would achieve a more favorable boundary, this article was retained verbatim in the Preliminary Articles.
Article 7 declared a cessation of hostilities and was almost identical to Article 2 of the first draft treaty, whose language was carried over to the second draft.
Article 8, about free navigation of the Mississippi River, was adopted from the second draft treaty with the addition of a final phrase of clarification.

The Separate Article was changed from the second draft treaty in two ways. The counterproposal’s version ended with the phrase “due East to the River Apalachicola,” thereby deleting the reference to the northern border of West Florida as extending to the junction of that river with the Flint (Flynt) River. This change, which left this portion of the border implied, was retained in the Preliminary Articles. The counterproposal also changed the word “Conclusion” (referring to the war) to “End.” The Preliminary Articles retained the word “Conclusion.”
We publish below the texts of Articles 3 through 6, which addressed the most contentious issues of the negotiations: fisheries, debts owed to British creditors, and the treatment of Loyalists. Townshend told the King that Articles 4, 5, and 6 were the ones that Oswald must insist on; the others were subject to negotiation. It was Strachey, not Oswald, who explained the British positions on these issues when he presented this counterproposal to the American commissioners on November 25. His remarks are published below, under that date.
 
[November 19, 1782]
Article 3.
The Citizens of The Said United States Shall have the Liberty of taking Fish of every Kind on all the Banks of Newfoundland, and also in the Gulph of St. Laurence; and also to dry and cure their Fish on the Shores of the Isle of Sables and on the Shores of any of the unsettled Bays, Harbours, and Creeks of the Magdalene Islands, in the Gulph of St Laurence, So long as Such Bays, Harbours and Creeks Shall continue and remain unsettled; on Condition that the Citizens of the Said United States do not exercise the Fishery, but at the Distance of three Leagues from all the Coasts, belonging to Great Britain, as well those of the Continent as those of the Islands Situated in the Gulph of St Laurence. And as to what relates to the Fishery on the Coasts of the Island of Cape Breton out of the Said Gulph, the Citizens of the Said United States, Shall not be permitted to exercise the Said Fishery, but at the Distance of fifteen Leagues from the Coasts of the Island of Cape Breton.
Article 4.
It is agreed that the British Creditors Shall meet with no lawful Impediment to the Recovery of the full Value in Sterling Money of Such bona fide Debts as were contracted by any Persons who are Citizens of the Said United States before the Year 1775.
Article 5.
It is agreed that Restitution Shall be made of all Estates, Rights and Properties in America, which have been confiscated during the War.
Article 6.
There Shall be a full and entire Amnesty of all Acts and Offences, which have been or may be Supposed to have been committed on either Side by reason of the War, and in the Course thereof; and no one shall hereafter Suffer in Life or Person, or be deprived of his Property, for the Part he may have taken therein. All Persons, in Confinement on that Account, Shall immediately on the Ratification of the Treaty in America, be set at Liberty: all Prosecutions which may be depending in Consequence of any of the said Offences, Shall cease, and no fresh Prosecutions Shall at any time hereafter be commenced thereupon.
